393 F.2d 491
UNITED STATES of America, Appellee,v.John Theodore WALKER, Jr., Appellant.
No. 11763.
United States Court of Appeals Fourth Circuit.
Argued March 4, 1968.
Decided April 25, 1968.

Roland D. Hartshorn, Arlington, Va. (Court-appointed counsel), for appellant.
C. P. Montgomery, Jr., Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before BRYAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Appellant John Theodore Walker's conviction of assault, 18 U.S.C. § 113(c), upon a fellow inmate at the District of Columbia Reformatory, Lorton, Virginia on May 27, 1967, is questioned here. In this he avers a lack of jurisdiction of the District Court in Virginia, trial errors, and inadequacy of the evidence to warrant the jury's verdict. On review of the record we find the appeal unsubstantiated.


2
Affirmed.